internal_revenue_service number release date index number ---------------------------- ------------------------- ------------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc ita b05 plr-140347-04 date date ------------------ ----------------------- --------------------------- ------------------------------ ------------------------------------ legend taxpayer -------------------------------------------------- residence ----------------------------------------------------- contractor architect amount dollar_figure amount dollar_figure amount dollar_figure amount dollar_figure year year year dear ---------------- this responds to a letter received on date requesting a ruling on the tax treatment of damages that the taxpayer received in settlement of a lawsuit for faulty construction of his residence -------------- ------- -------------------- ------------------- ------- ------- plr-140347-04 taxpayer hired contractor to construct a residence for taxpayer in accordance with plans prepared by architect the lot cost amount dollar_figure and the construction cost amount dollar_figure for a total of amount dollar_figure taxpayer moved into the residence in year in year the residence sustained water damage caused by faulty construction taxpayer sued contractor and architect for breach of contract breach of implied warranty for fitness negligence and faulty construction taxpayer completed partial repairs in year for which he did not claim any losses taxpayer was awarded damages of amount dollar_figure in addition to legal fees and costs taxpayer requests a ruling that the damages excluding the legal fees and costs are a nontaxable return_of_capital that will decrease his basis in the residence under sec_61 of the internal_revenue_code gross_income means all income from whatever source derived sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain sec_1011 provides generally that the adjusted_basis for determining gain from the sale_or_other_disposition of property is the basis determined under sec_1012 cost adjusted as provided in sec_1016 under sec_1016 basis is adjusted by expenditures receipts losses and other items properly chargeable to capital_account under sec_1001 the entire amount of gain must be recognized except as otherwise provided sec_1016 of the code provides that proper adjustment shall be made to the basis_of_property for expenditures receipts losses or other items properly chargeable to capital_account sec_1_1016-2 provides that the cost_basis shall be properly adjusted for any expenditure receipt loss or other item properly chargeable to capital_account including cost of improvements and betterments made to the property no adjustment shall be made in respect of any item which under any applicable_provision of law or regulation is treated as an item not properly chargeable to the capital_account but is allowable as a deduction in computing net or taxable_income for the taxable_year any receipt of funds or other accessions to wealth received by a taxpayer is presumed to be gross_income unless the taxpayer can demonstrate that the funds or accessions fit into one of the exclusions provided by other sections of the code 348_us_426 however a payment constituting a return of basis is generally not classified as income within the meaning of sec_61 because it is not an accession to wealth for payments received in settlement of a lawsuit payments by the one causing a loss that do no more than restore a taxpayer to the position he or she was in before the loss was incurred are not includible in gross plr-140347-04 income because there is no economic gain to the recipient if a recovery is treated as a replacement of capital the damages received from the lawsuit are treated as a return_of_capital and are taxable only to the extent that the damages exceed the basis of the property replaced 144_f2d_110 1st cir cert_denied 323_us_779 in revrul_81_277 1981_2_cb_14 for a set price a contractor agreed to build a nuclear power plant for a taxpayer stricter environmental requirements were imposed during the construction_period and a dispute arose regarding the contractor’s construction obligations the contractor paid the taxpayer the estimated cost to satisfy the stricter environmental standards and was thereby released from its construction obligations the revenue_ruling states t he determination of whether the proceeds received in a lawsuit or received in settlement of a lawsuit constitute income under sec_61 of the code depends on the nature of the claim and the actual basis for recovery if the recovery represents damages for lost profits it is taxed as ordinary_income if however the recovery is treated as a replacement of capital the damages received from the lawsuit are treated as a return_of_capital and are not taxable as income id pincite the ruling holds that because the taxpayer received no economic gain as a result of the estimated cost payment and was merely made whole under the contract the payment was a return_of_capital reducing the taxpayer’s basis in the plant in revrul_81_152 1981_1_cb_433 a homeowners_association instituted an action against the builder of a condominium development for damages arising from construction defects the ruling holds that the settlement funds were not income to the unit owners but instead represented a return_of_capital to each unit owner to the extent the recovery did not exceed the owner’s basis in his or her property interest based on the above analyses we conclude that the damages excluding the attorney fees and costs are not income to the taxpayer but are treated as a recovery_of the taxpayer’s basis and the taxpayer must reduce the taxpayer’s basis in the residence the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied concerning the tax consequences regarding the award of attorneys fees and costs plr-140347-04 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant sincerely roy a hirschhorn assistant branch chief branch income_tax accounting
